Exhibit 10.6

 

DEX MEDIA, INC. EQUITY INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

(Time-Vested Award)

 

*  *  *  *  *

 

Participant:

[     ]

 

 

 

 

Grant Date:

       , 2013

 

 

 

 

Per Share Exercise Price:

$        

 

 

 

 

Number of Shares subject to this Option:

[     ]

 

 

*  *  *  *  *

 

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Dex Media, Inc. a
corporation organized in the State of Delaware, or its successor (the
“Company”), and the Participant specified above, pursuant to the Dex Media, Inc.
Equity Incentive Plan (formerly known as the Dex One Corporation Equity
Incentive Plan), as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee.

 

In consideration of the mutual covenants and promises hereinafter set forth and
for other good and valuable consideration, the parties hereto hereby mutually
covenant and agree as follows:

 

1.             Incorporation By Reference; Plan Document Receipt.  This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
this Nonqualified Stock Option), all of which terms and provisions are made a
part of and incorporated in this Agreement as if they were each expressly set
forth herein.  Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan.  The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content.  In the event of any
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Agreement shall control.  No part of this Nonqualified Stock Option
granted hereby is intended to qualify as an “incentive stock option” under
Section 422 of the Code.  Without limiting the generality of the preceding
sentences, the number of shares of Common Stock subject to the Nonqualified
Stock Option and the Per Share Exercise Price therefore shall be subject to
adjustment as provided in the Plan.  Notwithstanding the foregoing, no amendment
to the Plan or this Agreement, or the exercise of any discretion by the Company,
the Committee, the Board or otherwise with respect to interpreting or
administering the Plan and/or this Agreement which would impair the rights of
the Participant shall be effective with respect to this Nonqualified Stock
Option unless specifically agreed to by the Participant in an advance writing. 
In addition, any provision of the Plan which provides that the decisions and
interpretation of the Company, the Committee, the Board or otherwise are final,
binding and

 

--------------------------------------------------------------------------------


 

conclusive (or any other language of similar effect) shall not be applicable to
this Nonqualified Stock Option to the extent that the exercise of the powers
thereunder would be inconsistent with the economic intent of this Agreement.

 

2.             Grant of Option.  The Company hereby grants to the Participant,
as of the Grant Date specified above, a Nonqualified Stock Option (this
“Option”) to acquire from the Company at the Per Share Exercise Price specified
above, the aggregate number of shares of Common Stock specified above (the
“Option Shares”).  Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason. 
The Participant shall have no rights as a stockholder with respect to any shares
of Common Stock covered by this Option unless and until the Participant has
become the holder of record of such shares, and no adjustments shall be made for
ordinary dividends in cash or other property, distributions or other rights in
respect of any such shares, except as otherwise specifically provided for in the
Plan or this Agreement.

 

3.             Vesting and Exercise.

 

(a)           Vesting and Exercise.  Subject to the provisions of Sections 3(b),
this Option shall vest and become exercisable as follows, subject to the
Participant’s continued service with the Company or its Subsidiaries through
each applicable vesting date (as provided below) (the “Vesting Date”):

 

Vesting Date

 

Number of Shares

 

March 31, 2014

 

[     ]

 

March 31, 2015

 

[     ]

 

March 31, 2016

 

[     ]

 

March 31, 2017

 

[     ]

 

 

Except as otherwise provided herein, there shall be no proportionate or partial
vesting in the periods prior to each Vesting Date and all vesting shall occur
only on the appropriate Vesting Date specified above, subject to the
Participant’s continued service with the Company or any of its Subsidiaries on
each applicable Vesting Date. Notwithstanding anything to the contrary contained
in the Plan, the Option shall only vest in accordance with the terms of this
Agreement.  Notwithstanding the foregoing, the Committee may, in its sole
discretion, provide for accelerated vesting of this Option at any time and for
any reason.

 

(b)           Post-Employment Exercise.  Subject to the terms of the Plan and
this Agreement, this Option shall be exercisable following a termination of the
Participant’s employment according to the following terms and conditions:

 

(i)            Termination as a Result of Participant’s Death, Disability or
Retirement.  If the Participant’s employment with the Company and its
Subsidiaries terminates by

 

2

--------------------------------------------------------------------------------


 

reason of the participant’s death, Disability or Retirement, then the Option
shall be vested only to the extent it is vested on the effective date of such
termination or death and the Option may thereafter be exercised by the
Participant or the Participant’s executor, administrator, legal representative,
guardian or similar person until and including the earlier to occur of (i) the
date which is one year after the date of such termination or death and (ii) the
Expiration Date.

 

(ii)           Termination by the Company Other than for Cause, Death or
Disability or by the Participant Other Than Due to Retirement.  If the
Participant’s employment with the Company and its Subsidiaries terminates by
reason of (i) the Company’s termination of the Participant’s employment other
than for Cause, death or Disability, or (ii) the Participant’s resignation from
employment other than due to Retirement, then in any such case, the Option shall
be vested only to the extent it is vested on the effective date of such
termination of employment and the Option may thereafter be exercised by the
Participant until and including the earlier to occur of (i) the date which is 90
days after the effective date of the Participant’s termination of employment and
(ii) the Expiration Date.

 

(iii)          Termination for Cause.  If the Participant’s employment with the
Company and its Subsidiaries terminates by reason of the Company’s termination
of the Participant’s employment for Cause, then the Option, whether or not
vested, shall terminate immediately upon such termination of employment.

 

(iv)          Death Following Termination.  If the Participant dies during the
period set forth in Section 3(b)(i) or Section 3(b)(ii), the Option, to the
extent vested on the date of death,  may thereafter be exercised by the
Participant’s executor, administrator, legal representative, guardian or similar
person until and including the earlier to occur of (i) the date which is one
year after the date of death and (ii) the Expiration Date.

 

(v)           Retirement.  For purposes of this Option, “Retirement” shall mean
the Participant’s termination of employment after attaining (i) age 55 with 10
years of service with the Company or any of its Subsidiaries or (ii) age 65
years without regard to years of such service.

 

(vi)          Treatment of Unvested Option upon Termination.  Any portion of
this Option that is not vested as of the date of the Participant’s termination
of service with the Company and its Subsidiaries for any reason shall terminate
and expire as of the date of such termination.

 

(c)           Expiration.  Unless earlier terminated in accordance with the
terms and provisions of the Plan and/or this Agreement, all portions of this
Option (whether vested or not vested) shall expire and shall no longer be
exercisable after the expiration of ten (10) years from the Grant Date (the
“Expiration Date”).

 

4.             Change in Control.  In the event of the Participant’s termination
of service with the Company and its Subsidiaries by the Company without Cause or
by the Participant for Good Reason within six (6) months prior to or two
(2) years following a “Change in Control” (as defined below), any unvested
portion of the Option shall become fully and immediately vested

 

3

--------------------------------------------------------------------------------


 

on the date of such termination (or the date of the Change in Control, if such
termination occurs within six (6) months prior to such Change in Control).  For
purposes of this Agreement, the terms “Cause,” “Good Reason” and “Change in
Control” shall have the meanings set forth in the SuperMedia Inc. Executive
Transition Plan.

 

5.             Method of Exercise and Payment.  Subject to Section 8 hereof, to
the extent that this Option has become vested and exercisable with respect to a
number of shares of Common Stock as provided herein, this Option may thereafter
be exercised by the Participant, in whole or in part, at any time or from time
to time prior to the expiration of this Option as provided herein and in
accordance with any of the methods set forth in the Plan, including, without
limitation, by the filing of any written form of exercise notice as may be
required by the Committee and payment in full of the Per Share Exercise Price
specified above multiplied by the number of shares of Common Stock underlying
the portion of this Option exercised.

 

6.             Non-Transferability.  This Option, and any rights and interests
with respect thereto, issued under this Agreement shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary of the Participant), other than by testamentary disposition by
the Participant or the laws of descent and distribution.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, permit this Option to be
transferred to a “family member” (as defined in Section A.1.(a)(5) of the
general instructions of Form S-8) for no value, provided that such transfer
shall only be valid upon execution of a written instrument in form and substance
acceptable to the Committee in its sole discretion evidencing such transfer and
the transferee’s acceptance thereof signed by the Participant and the
transferee, and provided, further, that this Option may not be subsequently
transferred other than by will or by the laws of descent and distribution or to
another “family member” (as permitted by the Committee in its sole discretion)
in accordance with the terms of the Plan and this Agreement, and shall remain
subject to the terms of the Plan and this Agreement.  Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way this Option, or the levy of any execution, attachment or
similar legal process upon this Option, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect.

 

7.             Governing Law.  All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof.

 

8.             Withholding of Tax.  The Company shall have the power and the
right to deduct or withhold, or require the Participant to remit to the Company,
an amount sufficient to satisfy any federal, state, local and foreign taxes of
any kind (including, but not limited to, the Participant’s FICA and SDI
obligations) which the Company, in its sole discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law,
rule or regulation with respect to this Option and, if the Participant fails to
do so, the Company may otherwise refuse to issue or transfer any shares of
Common Stock otherwise required to be issued pursuant to this Agreement.  Any
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable upon exercise of this Option or by any other method, as selected by
the Participant, as provided in the Plan.

 

4

--------------------------------------------------------------------------------


 

9.             Entire Agreement; Amendment.  This Agreement, together with the
Plan, contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  This Agreement may only be modified or amended by a
writing signed by both the Company and the Participant, except as specifically
provided in the Plan (as limited by this Agreement).

 

10.          Notices.  Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel (or its designee) of the Company, or, if
not available, the Board.  Any notice hereunder by the Company shall be given to
the Participant in writing and such notice shall be deemed duly given only upon
receipt thereof at such address as the Participant may have on file with the
Company.

 

11.          No Right to Service.  Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or its Subsidiaries to
terminate the Participant’s service at any time, for any reason and with or
without Cause.

 

12.          Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to this Option awarded under this
Agreement for legitimate business purposes.  This authorization and consent is
freely given by the Participant.

 

13.          Compliance with Laws.  The issuance of this Option (and the Option
Shares upon exercise of this Option) pursuant to this Agreement shall be subject
to, and shall comply with, any applicable requirements of any foreign and U.S.
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, the
Exchange Act and in each case any respective rules and regulations promulgated
thereunder) and any other law or regulation applicable thereto.  The Company
shall not be obligated to issue this Option or any of the Option Shares pursuant
to this Agreement if any such issuance would violate any such requirements.  The
Company represents that it is not restricted from granting the award
contemplated under this Agreement for any reason.  The Company shall register
the shares subject to this award on an S-8 or S-3 (or other appropriate
registration statement).

 

14.          Section 409A.  Notwithstanding anything herein or in the Plan to
the contrary, this Option is intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent as is reasonable under the
circumstances.

 

15.          Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign (except in accordance
with Section 6 hereof) this Option or any part of this Agreement without the
prior express written consent of the Company.

 

16.          Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.

 

5

--------------------------------------------------------------------------------


 

17.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

18.          Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated thereunder.

 

19.          Severability.  The invalidity or unenforceability of any provisions
of this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

 

20.          Agreement Supersedes an Employment Agreement and the SuperMedia
Inc. Executive Transition Plan.  The Company and the Participant acknowledge and
agree that the terms of this Agreement override any inconsistent terms set forth
in an employment between the Company or one of its Subsidiaries and the
Participant (an “Employment Agreement”) or the SuperMedia Inc. Executive
Transition Plan, if applicable.  Therefore, notwithstanding any provision in an
Employment Agreement or the SuperMedia Inc. Executive Transition Plan, the
Participant shall only become vested in the Option in the manner set forth in
this Agreement.

 

21.          Acquired Rights.  The Participant acknowledges and agrees that: 
(a) the Company may terminate or amend the Plan at any time, subject to the
limitations contained in the Plan and this Agreement, (b) the award of this
Option made under this Agreement is completely independent of any other award or
grant and is made at the sole discretion of the Company; (c) no past grants or
awards (including, without limitation, this Option) give the Participant any
right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

DEX MEDIA, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

[              ]

 

7

--------------------------------------------------------------------------------